Prospectus Supplement August 2, 2017 Putnam Multi-Cap Growth Fund Prospectus dated October 30, 2016 The sub-section Portfolio manager in the section Your fund’s management is replaced in its entirety with the following: Portfolio manager Robert Brookby, Portfolio Manager, portfolio manager of the fund since 2010 Assistant portfolio manager Richard Bodzy, Portfolio Manager, Analyst, assistant portfolio manager of the fund since 2017 The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio manager in the section Who oversees and manages the fund? : • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio manager Joined fund Employer Positions over past five years Robert Brookby 2010 Putnam Management Portfolio Manager 2008 - Present Assistant portfolio Joined fund Employer Positions over past five years manager Richard Bodzy 2017 Putnam Management Portfolio Manager, Analyst 2009 - Present Previously, Analyst The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 307669- 8/17 Statement of Additional Information Supplement August 2, 2017 Putnam Multi-Cap Growth Fund Statement of Additional Information dated October 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGER section are supplemented to reflect that the fund’s portfolio managers are now Robert Brookby and Richard Bodzy. These sub-sections are also supplemented with regards solely to Mr. Bodzy as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of June 30, 2017. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Richard Bodzy 2 $30,100,000 0 0 1 $100,000 Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of June 30, 2017, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Richard Bodzy $0
